
	
		III
		112th CONGRESS
		1st Session
		S. RES. 20
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Johanns (for
			 himself, Mr. Grassley,
			 Mrs. Hutchison, Mr. Roberts, Mr.
			 Boozman, Mr. Cornyn,
			 Mr. Portman, Mr. Inhofe, Mr.
			 Enzi, Mr. Lugar,
			 Mr. Wicker, and Mr. Chambliss) submitted the following resolution;
			 which was referred to the Committee on
			 Finance
		
		RESOLUTION
		Expressing the sense of the Senate that the
		  United States should immediately approve the United States–Korea Free Trade
		  Agreement, the United States–Colombia Trade Promotion Agreement, and the United
		  States–Panama Trade Promotion Agreement. 
	
	
		Whereas the United States has signed free trade agreements
			 with South Korea, Colombia, and Panama, but Congress has not approved those
			 agreements;
		Whereas, according to the United States International
			 Trade Commission, the gross domestic product of the United States will likely
			 increase by $10,100,000,000 to $11,900,000,000 as a result of increased access
			 to the market of South Korea under the provisions of the United States–Korea
			 Free Trade Agreement;
		Whereas, according to the United States International
			 Trade Commission, implementing the United States–Korea Free Trade Agreement
			 will increase exports from the United States by an estimated $9,700,000,000 to
			 $10,900,000,000 each year;
		Whereas, according to the United States International
			 Trade Commission, implementing the United States–Korea Free Trade Agreement
			 would create 20,000 to 24,000 jobs in the United States;
		Whereas the implementation of the United States–Korea Free
			 Trade Agreement will ensure that agricultural products exported from the United
			 States to South Korea receive treatment equivalent to the treatment provided by
			 the United States to agricultural products exported from South Korea and will
			 significantly increase exports of agricultural products from the United States
			 to South Korea;
		Whereas the American Farm Bureau estimates an increase of
			 $1,800,000,000 in United States agricultural trade per year after the United
			 States–Korea Free Trade Agreement is fully implemented;
		Whereas increased trade will help to strengthen ties
			 between the United States and South Korea and advance important national
			 security goals;
		Whereas the United States and Colombia negotiated and
			 signed the United States–Colombia Trade Promotion Agreement on November 22,
			 2006;
		Whereas, according to the Office of the United States
			 Trade Representative, Colombia is currently the 27th largest trading partner of
			 the United States with respect to goods;
		Whereas, according to the United States International
			 Trade Commission, implementation of the United States–Colombia Trade Promotion
			 Agreement will increase exports from the United States by an estimated
			 $1,100,000,000 each year;
		Whereas, according to the United States International
			 Trade Commission, implementation of the United States–Colombia Trade Promotion
			 Agreement will create 3,693 jobs;
		Whereas, in 2010, more than 90 percent of exports from
			 Colombia to the United States entered the United States duty-free under the
			 Andean Trade Preference Act (19 U.S.C. 3201 et seq.) and the Generalized System
			 of Preferences under title V of the Trade Act of 1974 (19 U.S.C. 2461 et
			 seq.);
		Whereas, according to the United States International
			 Trade Commission, goods valued at $11,400,000,000 were exported from the United
			 States to Colombia in 2008, an increase from $3,600,000,000 in 2002;
		Whereas, according to the Office of the United States
			 Trade Representative, more than 80 percent of consumer and industrial products
			 exported from the United States to Colombia will enter Colombia duty-free as
			 soon as the United States–Colombia Trade Promotion Agreement enters into force
			 and all remaining tariffs on such products will be eliminated within 10 years
			 after the Agreement enters into force;
		Whereas, according to the Office of the United States
			 Trade Representative, the primary exports from the United States to Colombia in
			 2008 were $2,600,000,000 in machinery, $10,000,000,000 in mineral fuel,
			 $974,000,000 in organic chemicals, $969,000,000 in corn and wheat cereals, and
			 $950,000,000 in electrical machinery;
		Whereas, according to the Office of the United States
			 Trade Representative, Colombia is the 15th largest market for farm products
			 exported from the United States, with the United States exporting almost
			 $1,700,000,000 worth of farm products to Colombia in 2008;
		Whereas, according to the Department of Agriculture, 99.9
			 percent of agricultural products imported into the United States from Colombia
			 already enter the United States duty-free, but no agricultural products
			 exported from the United States to Colombia currently enter Colombia
			 duty-free;
		Whereas, according to the American Farm Bureau Federation,
			 the United States–Colombia Trade Promotion Agreement would increase sales of
			 agricultural products produced in the United States by $910,000,000 each
			 year;
		Whereas, according to the Department of Agriculture, more
			 than half of agricultural products exported from the United States to Colombia
			 will enter Colombia duty-free as soon as the United States–Colombia Trade
			 Promotion Agreement enters into force and all remaining tariffs on such
			 products will be phased out over time;
		Whereas the United States and Panama, after 10 rounds of
			 negotiations, signed the United States–Panama Trade Promotion Agreement on
			 December 16, 2006;
		Whereas the United States values its long-standing
			 bilateral relationship with Panama;
		Whereas the National Assembly of Panama ratified the
			 United States–Panama Trade Promotion Agreement by a vote of 58 to 4 on July 11,
			 2007;
		Whereas 88 percent of United States commercial and
			 industrial exports will enter Panama duty-free immediately after the United
			 States–Panama Trade Promotion Agreement enters into force and all remaining
			 tariffs on such exports will be phased out over 10 years;
		Whereas more than 60 percent of exports of agricultural
			 products from the United States will enter Panama duty-free immediately after
			 the United States–Panama Trade Promotion Agreement enters into force and all
			 remaining tariffs on agricultural products will be phased out over 20
			 years;
		Whereas, according to the United States International
			 Trade Commission, the primary effect of the implementation of the United
			 States–Panama Trade Promotion Agreement will be to increase exports from the
			 United States to Panama because 96 percent of imports from Panama already enter
			 the United States duty-free; and
		Whereas concerns about Panama’s alleged position as a
			 tax haven have been addressed with the November 30, 2010,
			 signing of a United States–Panama Tax Information Exchange Agreement, which
			 permits the competent authorities of the United States and Panama to request
			 information on most taxes to better increase transparency in an attempt to
			 combat illegal financial transactions, including those linked to drug smuggling
			 and money laundering: Now, therefore, be it
		
	
		That—
			(1)the Senate
			 recognizes that the implementation of the United States–Korea Free Trade
			 Agreement, the United States–Colombia Trade Promotion Agreement, and the United
			 States–Panama Trade Promotion Agreement will—
				(A)create jobs in
			 the United States;
				(B)increase export
			 opportunities for businesses and agricultural producers in the United States;
			 and
				(C)further develop
			 cross-cultural business relationships between the United States and South
			 Korea, Colombia, and Panama, respectively; and
				(2)it is the sense
			 of the Senate that it is in the security, economic, and diplomatic interests of
			 the United States to enhance relationships with South Korea, Colombia, and
			 Panama, respectively, by immediately approving the United States–Korea Free
			 Trade Agreement, the United States–Colombia Trade Promotion Agreement, and the
			 United States–Panama Trade Promotion Agreement.
			
